DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  the specification defines element 32 as a curved foot in figure 1, but the same structure 124  shown in figure 7 is defined as a curved end. Figure 1 defines 22 as support member, but the same structure 116 shown in figure 7 is defined as foot.  It is difficult to ascertain which structure is intended to represent the foot.  Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 7, a curved bottom member and a curved top member do not further limit claim 1 because both structures have already been claimed in claim 1.  The application as filed does not disclose or show the rebound device having two sets of frames.   Both claim 1 and claim 7 recite a curved bottom member, a curved top member and a pair of side members.  claim 7 is dependent .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent on cancelled claim 2.  Claim 11 is dependent on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

HUNT				SVERDLIK				LEE

    PNG
    media_image1.png
    1026
    705
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    599
    485
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    496
    601
    media_image3.png
    Greyscale

Claims 1, 6-9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US2013/0072327 A1) in view of Sverdlik et al (4,421,318) hereinafter (Sverdlik) and Lee (3,986,719).
 	 Claim 1, Hunt discloses a rebound device comprising:
a) a curved frame (12) including a top member (22) and a bottom member (22) spaced from one another and defining an opening therebetween, and a pair of side members (18, 20) joining adjacent ends of the top member (22) and the bottom member (22), wherein the top member and the bottom member of the curved frame (12) are continuously and uniformly curved (by way of example figure 6);

c) a number of support members (base portion 14 having a pair of supporting legs 15) capable of being rotatably secured to the frame (12), wherein the support members are capable of being rotated relative to the frame (12) while maintaining the frame in a vertical orientation.
Hunt discloses the claimed device with the exception of having an explicit teaching for rotating the frame so that the top and bottom members include the curve.  It is noted that it is within the scope of the Hunt reference to rotate the frame (12) so that the side members become the top and bottom members.  This is also supported by the Sverdlik patent, which shows the frame may be rotated so that that the top and bottom frames become the side frames.  It would have been obvious to one of ordinary skill in the art to have rotated Hunt’s frame given that Sverdlik teaches such is a desirable manner to form an adjustable rebound apparatus.
Additionally, Hunt discloses the claimed device with the exception of a foot disposed opposite the frame that extends outwardly from the support member in a direction aligned with the frame.   However, as disclosed by Lee (figures 1 and 3) shows support members (2 and 3) capable of being rotated relative to the frame (1) while maintaining the frame in a vertical orientation, wherein the support members comprise a foot (10, 11) disposed opposite the frame (12) that extends outwardly from the support member in a direction aligned with the frame.  It would have been obvious to one of ordinary skill in the art to have substituted one known support base for another given that Lee teaches such a base offers a quick set up and tear down features and an improvement over the prior art base(s). One would reasonably expect the Lee’s base 
Claim 4, Hunt as modified in view of Lee further shows the support members comprise:
a) a rail (38);
b) a connection member (not identified with a reference character but  located at the end of 44 and in the forward of 40/42) disposed on the rail and connected to the frame to extend between the rail and the frame. Lee shows a rotatable type connection member may be used.
Claim 5, Hunt as modified in view of Lee further shows an anti-tipping extension on the support member opposite the curved end and extending away from the connection member (forward segments of 14 and 15 which also include weights 16, 17 respectively).  
Claim 6, (note: incorrect claim dependency)  Hunt shows the support members support the frame is in an angled position (figure 6).
Claim 7, as best the claim is understood, Hunt as modified in view of Torres shows the frame consists of:
a)  a curved bottom member;
b)  a pair of side members (22) connected to opposed ends of the bottom member; and
c)  a curved top member connected to the pair of side members opposite the bottom member.
Claim 8, Hunt shows a number of securing devices (connectors 34) extending between the frame (12) and the panel (26).
Claim 9, Hunt further shows the securing devices (34) are releasably engaged with the panel (paragraph 0020).
(note: incorrect claim dependency)  Hunt teaches that the frame (12) is formed of a number of tubular rods (38), each including a narrow end that can be inserted into a corresponding open end of an adjacent rod (38; paragraph 0021).  The end or corner rods act as spacers between the top and bottom members and the side members.
Claim 14, Hunt discloses a rebound device comprising:
a)    a curved frame (12) including a top member (22) and a bottom member (22) spaced from one another and defining an opening therebetween, wherein the top and bottom members of the curved frame are continuously and uniformly curved (by way of example figure 6); 
b)    a curved rebound panel (rebound portion 16 including net 26) secured to the frame between the top member (22) and the bottom member (22) across the opening, wherein the rebound panel includes at least one outwardly curving, convex rebound surface (figure 6); and
c)    a number of support members (base portion 14 having a pair of supporting legs 15) capable of being rotatably secured to the frame (12).
wherein the support members (38) is capable of being rotated relative to the frame while maintaining the frame in a vertical orientation, wherein the support members comprise:
i) a rail (38);
ii) a curved connection member (not identified with a reference character but  located at the end of 44 and in the forward of 40/42) disposed on the rail and connected to the frame.
Hunt discloses the claimed device with the exception of having an explicit teaching for rotating the frame so that the top and bottom members include the curve.  It is noted that it is within the scope of the Hunt reference to rotate the frame (12) so that the side members become the top and bottom members.  This is also supported by the Sverdlik patent, which shows the frame may 
Additionally, Hunt discloses the claimed device with the exception of the particulars of the support members.  However, as disclosed by Lee (figures 1 and 3) shows support members (2 and 3) capable of being rotated relative to the frame (1) while maintaining the frame in a vertical orientation, wherein the support members comprise: i) a rail (14, 15); ii) a curved connection member (10, 11) disposed on the rail (14, 15) and connected to the frame (1); iii) a curved end spaced (12, 13) from the connection member (10, 11); and iv) an anti-tipping front end extending away from the connection member opposite the curved end (forward segments of 14 and 15 which also include weights 16, 17 respectively).  It would have been obvious to one of ordinary skill in the art to have substituted one known support base for another given that Lee teaches such a base offers a quick set up and tear down features and an improvement over the prior art base(s).  One would reasonably expect the Lee’s base incorporated into Hunt’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of supporting a rebound target.
Response to Arguments
Applicant’s arguments with respect to claim(s) 01 October 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
04 February 2022